            Case 5:21-cv-00279-G Document 1 Filed 03/31/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


  DEIRDRE L. STEPHENSON,

                                Plaintiff,
                                                              Case No.: CIV-21-279-G
  v.

  LADEAN G. HOFFMAN, individually, and
  VALLEY PROTEINS, INC., a foreign for-profit
  business corporation,

                                Defendants.



                               NOTICE OF REMOVAL

       COME NOW Defendants LaDean G. Hoffman and Valley Proteins, Inc.

(“Removing Defendants”), under 28 U.S.C. § 1441(a) and (b) and 28 U.S.C. § 1332, files

this Notice of Removal.

       1.     Plaintiff Deirdre L. Stephenson (“Plaintiff”) filed her Petition on February

26, 2021 against the Removing Defendants, in the district court for Custer County,

Oklahoma. The case number is CJ-2021-20.

       2.     Plaintiff’s petition alleges that she suffered personal injuries resulting from

an August 5, 2019, automobile accident in Custer County. Plaintiff’s petition seeks

compensatory damages in excess of $75,000.

       3.     Plaintiff is a citizen of Oklahoma.
            Case 5:21-cv-00279-G Document 1 Filed 03/31/21 Page 2 of 4




       4.     Defendant Valley Proteins is a citizen of Virginia pursuant to 28 U.S.C. §

1332(C)(1); Valley Proteins is incorporated in Virginia and has its principal place of

business in Virginia.

       5.     Defendant Valley Proteins has not been served with the Petition, but

voluntarily filed its Answer following the special reservation of time on March 29, 2021.

       6.     Defendant Hoffman is a citizen of Texas.

       7.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) as

there is complete diversity of citizenship.

       8.     The following is a complete list of the process, pleadings, motions, and

orders served on Allied:

              a.        Exhibit 1 – Plaintiff’s Petition

              b.        Exhibit 2 – Summons issued to Removing Defendant LaDean G.

                                    Hoffman

              c.        Exhibit 3 – Special Entry of Appearance and Reservation of Time for

                                    Removing Defendants.

              e.        Exhibit 4 – Removing Defendants’ Answers to Plaintiff’s Petition

              d.        Exhibit 5 – Copy of State Court Docket Sheet

       9.     Contemporaneous with the filing of this Notice, Removing Defendants will

mail a copy of this Notice of Removal together with a Notice of Removal to Federal Court

(attached as Exhibit 7) for filing in the District Court of Custer County, Oklahoma.

Removing Defendants will also provide a copy of this Notice to Plaintiff.
            Case 5:21-cv-00279-G Document 1 Filed 03/31/21 Page 3 of 4




      10.     Plaintiff demanded a jury trial in his Petition. Removing Defendants also

demand jury trial on any applicable issues.

                                         Respectfully submitted,



                                  By     /s/ Rebecca L. Newman
                                         DAN S. FOLLUO, OBA# 11303
                                         dfolluo@rhodesokla.com
                                         REBECCA L. NEWMAN, OBA NO. 30898
                                         rlnewman@rhodesokla.com
                                         RHODES, HIERONYMUS, JONES,
                                         TUCKER & GABLE
                                         P.O. Box 21100
                                         Tulsa, Oklahoma 74121-1100
                                         (918) 582-1173
                                         (918) 592-3390 Facsimile
                                         ATTORNEYS FOR DEFENDANTS
                                         LADEAN G. HOFFMAN AND
                                         VALLEY PROTEINS, INC.
           Case 5:21-cv-00279-G Document 1 Filed 03/31/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I certify that on March 31, 2021, the above was sent via U.S. Mail to the below
counsel of record:

 Larry E. Finn, OBA #31551
 Parrish DeVaughn, PLLC
 7 Mickey Mantle, Second Floor
 Oklahoma City, Oklahoma 73104
 Attorneys for Plaintiff




                                      /s/ Rebecca L. Newman
                                      DAN S. FOLLUO/REBECCA L. NEWMAN
